
	
		II
		Calendar No. 69
		110th CONGRESS
		1st Session
		S. 763
		[Report No. 110–32]
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2007
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To provide the resources to protect public transportation
		  from terrorism.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Transportation Terrorism
			 Prevention Act of 2007.
		2.FindingsCongress finds that—
			(1)182 public
			 transportation systems throughout the world have been primary target of
			 terrorist attacks;
			(2)more than 6,000
			 public transportation agencies operate in the United States;
			(3)people use public
			 transportation vehicles 33,000,000 times each day;
			(4)the Federal
			 Transit Administration has invested $84,800,000,000 since 1992 for construction
			 and improvements;
			(5)the Federal
			 Government appropriately invested nearly $24,000,000,000 in fiscal years 2002
			 through 2006 to protect our Nation’s aviation system;
			(6)the Federal
			 Government has allocated $386,000,000 in fiscal years 2003 through 2006 to
			 protect public transportation systems in the United States; and
			(7)the Federal
			 Government has invested $7.53 in aviation security improvements per passenger
			 boarding, but only $0.008 in public transportation security improvements per
			 passenger boarding.
			3.Security
			 assessments
			(a)Public
			 Transportation Security Assessments
				(1)SubmissionNot
			 later than 30 days after the date of the enactment of this Act, the Federal
			 Transit Administration of the Department of Transportation shall submit all
			 public transportation security assessments and all other relevant information
			 to the Secretary.
				(2)ReviewNot
			 later than July 31, 2007, the Secretary shall review and augment the security
			 assessments received under paragraph (1).
				(3)AllocationsThe
			 Secretary shall use the security assessments received under paragraph (1) as
			 the basis for allocating grant funds under section 4, unless the Secretary
			 notifies the Committee on Banking, Housing, and Urban Affairs of the Senate
			 that the Secretary has determined an adjustment is necessary to respond to an
			 urgent threat or other significant factors.
				(4)Security
			 improvement prioritiesNot later than September 30, 2007, the
			 Secretary of Homeland Security, after consultation with the management and
			 employee representatives of each public transportation system for which a
			 security assessment has been received under paragraph (1) and with appropriate
			 State and local officials, shall establish security improvement priorities that
			 will be used by public transportation agencies for any funding provided under
			 section 4.
				(5)UpdatesNot
			 later than July 31, 2008, and annually thereafter, the Secretary shall—
					(A)update the
			 security assessments referred to in this subsection; and
					(B)conduct security
			 assessments of all public transportation agencies considered to be at greatest
			 risk of a terrorist attack.
					(b)Use of Security
			 Assessment InformationThe Secretary shall use the information
			 collected under subsection (a)—
				(1)to establish the
			 process for developing security guidelines for public transportation security;
			 and
				(2)to design a
			 security improvement strategy that—
					(A)minimizes
			 terrorist threats to public transportation systems; and
					(B)maximizes the
			 efforts of public transportation systems to mitigate damage from terrorist
			 attacks.
					(c)Bus and Rural
			 Public Transportation SystemsNot later than July 31, 2007, the
			 Secretary shall conduct security assessments, appropriate to the size and
			 nature of each system, to determine the specific needs of—
				(1)local bus-only
			 public transportation systems; and
				(2)selected public
			 transportation systems that receive funds under section 5311 of title 49,
			 United States Code.
				4.Security
			 assistance grants
			(a)Capital
			 Security Assistance Program
				(1)In
			 generalThe Secretary shall award grants directly to public
			 transportation agencies for allowable capital security improvements based on
			 the priorities established under section 3(a)(4).
				(2)Allowable use
			 of fundsGrants awarded under paragraph (1) may be used
			 for—
					(A)tunnel protection
			 systems;
					(B)perimeter
			 protection systems;
					(C)redundant
			 critical operations control systems;
					(D)chemical,
			 biological, radiological, or explosive detection systems;
					(E)surveillance
			 equipment;
					(F)communications
			 equipment;
					(G)emergency
			 response equipment;
					(H)fire suppression
			 and decontamination equipment;
					(I)global
			 positioning or automated vehicle locator type system equipment;
					(J)evacuation
			 improvements; and
					(K)other capital
			 security improvements.
					(b)Operational
			 Security Assistance Program
				(1)In
			 generalThe Secretary shall award grants directly to public
			 transportation agencies for allowable operational security improvements based
			 on the priorities established under section 3(a)(4).
				(2)Allowable use
			 of fundsGrants awarded under paragraph (1) may be used
			 for—
					(A)security training
			 for public transportation employees, including bus and rail operators,
			 mechanics, customer service, maintenance employees, transit police, and
			 security personnel;
					(B)live or simulated
			 drills;
					(C)public awareness
			 campaigns for enhanced public transportation security;
					(D)canine patrols
			 for chemical, biological, or explosives detection;
					(E)overtime
			 reimbursement for enhanced security personnel during significant national and
			 international public events, consistent with the priorities established under
			 section 3(a)(4); and
					(F)other appropriate
			 security improvements identified under section 3(a)(4), excluding routine,
			 ongoing personnel costs.
					(c)Coordination
			 with State Homeland Security PlansIn establishing security
			 improvement priorities under section 3(a)(4) and in awarding grants for capital
			 security improvements and operational security improvements under subsections
			 (a) and (b), respectively, the Secretary shall ensure that the actions of the
			 Secretary are consistent with relevant State Homeland Security Plans.
			(d)Multi-State
			 transportation systemsIn cases where a public transportation
			 system operates in more than 1 State, the Secretary shall give appropriate
			 consideration to the risks of the entire system, including those portions of
			 the States into which the system crosses, in establishing security improvement
			 priorities under section 3(a)(4), and in awarding grants for capital security
			 improvements and operational security improvements under subsections (a) and
			 (b), respectively.
			(e)Congressional
			 notificationNot later than 3 days before the award of any grant
			 under this section, the Secretary shall notify the Committee on Homeland
			 Security and Governmental Affairs and the Committee on Banking, Housing, and
			 Urban Affairs of the Senate of the intent to award such grant.
			(f)Public
			 transportation agency responsibilitiesEach public transportation
			 agency that receives a grant under this section shall—
				(1)identify a
			 security coordinator to coordinate security improvements;
				(2)develop a
			 comprehensive plan that demonstrates the agency’s capacity for operating and
			 maintaining the equipment purchased under this section; and
				(3)report annually
			 to the Secretary on the use of grant funds received under this section.
				(g)Return of
			 misspent grant fundsIf the Secretary determines that a grantee
			 used any portion of the grant funds received under this section for a purpose
			 other than the allowable uses specified for that grant under this section, the
			 grantee shall return any amount so used to the Treasury of the United
			 States.
			5.Public
			 transportation security training program
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this section, the Secretary, in consultation with appropriate law enforcement,
			 security, and terrorism experts, representatives of public transportation
			 owners and operators, and nonprofit employee organizations that represent
			 public transportation workers, shall develop and issue detailed regulations for
			 a public transportation worker security training program to prepare public
			 transportation workers, including front-line transit employees such as bus and
			 rail operators, mechanics, customer service employees, maintenance employees,
			 transit police, and security personnel, for potential threat conditions.
			(b)Program
			 elementsThe regulations developed under subsection (a) shall
			 require such a program to include, at a minimum, elements that address the
			 following:
				(1)Determination of
			 the seriousness of any occurrence.
				(2)Crew and
			 passenger communication and coordination.
				(3)Appropriate
			 responses to defend oneself.
				(4)Use of protective
			 devices.
				(5)Evacuation
			 procedures (including passengers, workers, and those with disabilities).
				(6)Psychology of
			 terrorists to cope with hijacker behavior and passenger responses.
				(7)Live situational
			 training exercises regarding various threat conditions, including tunnel
			 evacuation procedures.
				(8)Any other subject
			 the Secretary considers appropriate.
				(c)Required
			 programs
				(1)In
			 generalNot later than 90 days after the Secretary issues
			 regulations under subsection (a) in final form, each public transportation
			 system that receives a grant under this Act shall develop a public
			 transportation worker security training program in accordance with those
			 regulations and submit it to the Secretary for approval.
				(2)ApprovalNot
			 later than 30 days after receiving a public transportation system's program
			 under paragraph (1), the Secretary shall review the program and approve it or
			 require the public transportation system to make any revisions the Secretary
			 considers necessary for the program to meet the regulations requirements. A
			 public transit agency shall respond to the Secretary's comments within 30 days
			 after receiving them.
				(d)Training
				(1)In
			 generalNot later than 1 year after the Secretary approves the
			 training program developed by a public transportation system under subsection
			 (c), the public transportation system owner or operator shall complete the
			 training of all public transportation workers in accordance with that
			 program.
				(2)ReportThe
			 Secretary shall review implementation of the training program of a
			 representative sample of public transportation systems and report to the Senate
			 Committee on Banking, Housing and Urban Affairs, House of Representatives
			 Committee on Transportation and Infrastructure, the Senate Homeland Security
			 and Government Affairs Committee and the House of Representatives Committee on
			 Homeland Security, on the number of reviews conducted and the results. The
			 Secretary may submit the report in both classified and redacted formats as
			 necessary.
				(e)Updates
				(1)In
			 generalThe Secretary shall update the training regulations
			 issued under subsection (a) from time to time to reflect new or different
			 security threats, and require public transportation systems to revise their
			 programs accordingly and provide additional training to their workers.
				(2)Program
			 revisionsEach public transit operator shall revise their program
			 in accordance with any regulations under paragraph (1) and provide additional
			 training to their front-line workers within a reasonable time after the
			 regulations are updated.
				6.Intelligence
			 sharing
			(a)Intelligence
			 sharingThe Secretary of Homeland Security shall ensure that the
			 Department of Transportation receives appropriate and timely notification of
			 all credible terrorist threats against public transportation assets in the
			 United States.
			(b)Information
			 Sharing Analysis Center
				(1)EstablishmentThe
			 Secretary of Homeland Security shall provide sufficient financial assistance
			 for the reasonable costs of the Information Sharing and Analysis Center for
			 Public Transportation (referred to in this subsection as the
			 ISAC) established pursuant to Presidential Directive 63, to
			 protect critical infrastructure.
				(2)Public
			 transportation agency participationThe Secretary—
					(A)shall require
			 those public transportation agencies that the Secretary determines to be at
			 significant risk of terrorist attack to participate in the ISAC;
					(B)shall encourage
			 all other public transportation agencies to participate in the ISAC; and
					(C)shall not charge
			 a fee to any public transportation agency for participating in the ISAC.
					7.Research,
			 development, and demonstration grants and contracts
			(a)Grants and
			 contracts authorizedThe Secretary, through the Homeland Security
			 Advanced Research Projects Agency in the Science and Technology Directorate and
			 in consultation with the Federal Transit Administration, shall award grants or
			 contracts to public or private entities to conduct research into, and
			 demonstrate technologies and methods to reduce and deter terrorist threats or
			 mitigate damages resulting from terrorist attacks against public transportation
			 systems.
			(b)Use of
			 fundsGrants or contracts awarded under subsection (a)—
				(1)shall be
			 coordinated with Homeland Security Advanced Research Projects Agency
			 activities; and
				(2)may be used
			 to—
					(A)research
			 chemical, biological, radiological, or explosive detection systems that do not
			 significantly impede passenger access;
					(B)research imaging
			 technologies;
					(C)conduct product
			 evaluations and testing; and
					(D)research other
			 technologies or methods for reducing or deterring terrorist attacks against
			 public transportation systems, or mitigating damage from such attacks.
					(c)Reporting
			 requirementEach entity that is awarded a grant or contract under
			 this section shall report annually to the Department on the use of grant or
			 contract funds received under this section.
			(d)Return of
			 misspent grant or contract fundsIf the Secretary determines that
			 a grantee or contractor used any portion of the grant or contract funds
			 received under this section for a purpose other than the allowable uses
			 specified under subsection (b), the grantee or contractor shall return any
			 amount so used to the Treasury of the United States.
			8.Reporting
			 requirements
			(a)Semi-Annual
			 report to Congress
				(1)In
			 generalNot later than March 31 and September 30 each year, the
			 Secretary shall submit a report, containing the information described in
			 paragraph (2), to—
					(A)the Committee on
			 Banking, Housing, and Urban Affairs of the Senate;
					(B)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(C)the Committee on
			 Appropriations of the Senate.
					(2)ContentsThe
			 report submitted under paragraph (1) shall include—
					(A)a description of
			 the implementation of the provisions of sections 3 through 6;
					(B)the amount of
			 funds appropriated to carry out the provisions of each of sections 3 through 6
			 that have not been expended or obligated; and
					(C)the state of
			 public transportation security in the United States.
					(b)Annual Report
			 to Governors
				(1)In
			 generalNot later than March 31 of each year, the Secretary shall
			 submit a report to the Governor of each State with a public transportation
			 agency that has received a grant under this Act.
				(2)ContentsThe
			 report submitted under paragraph (1) shall specify—
					(A)the amount of
			 grant funds distributed to each such public transportation agency; and
					(B)the use of such
			 grant funds.
					9.Authorization of
			 appropriations
			(a)Capital
			 Security Assistance ProgramThere are authorized to be
			 appropriated to carry out the provisions of section 4(a) and remain available
			 until expended—
				(1)$536,000,000 for
			 fiscal year 2008;
				(2)$772,000,000 for
			 fiscal year 2009; and
				(3)$1,062,000,000
			 for fiscal year 2010.
				(b)Operational
			 Security Assistance ProgramThere are authorized to be
			 appropriated to carry out the provisions of section 4(b)—
				(1)$534,000,000 for
			 fiscal year 2008;
				(2)$333,000,000 for
			 fiscal year 2009; and
				(3)$133,000,000 for
			 fiscal year 2010.
				(c)IntelligenceThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 the provisions of section 5.
			(d)ResearchThere
			 are authorized to be appropriated to carry out the provisions of section 7 and
			 remain available until expended—
				(1)$30,000,000 for
			 fiscal year 2008;
				(2)$45,000,000 for
			 fiscal year 2009; and
				(3)$55,000,000 for
			 fiscal year 2010.
				10.Sunset
			 provisionThe authority to
			 make grants under this Act shall expire on October 1, 2011.
		
	
		March 5, 2007
		Read twice and placed on the calendar
	
